DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanley (US 2009/0287197 A1).
Regarding claim 11, Hanley discloses a multi-fiber, multi-spot laser probe (18), comprising: a plurality of fibers extending from a proximal end of the laser probe to at least near a distal end of the laser probe, wherein the proximal end of the laser probe is configured to be coupled to a laser source (eg. 17, 410-411, 450-451, 510-511, 610-611, 650-651, 710-711, 750-752); a cannula (15) having a distal end and surrounding the plurality of fibers along at least a portion of the laser probe at or near the distal end of the laser probe; and a ramp element affixed to the distal end of the cannula and having a groove and/or channel corresponding to each of the fibers and extending to the distal end of the laser probe (eg. 436, 536, 636, 736); wherein the ramp element or plurality of fibers are translatable in a longitudinal direction, relative to the other of the ramp element or plurality of fibers, between a retracted position, in which the distal ends of the fibers are within the cannula and/or ramp element, and an extended position, in which the distal ends of the fibers are guided by the grooves or channels of the ramp element so as to extend at least partially through external openings in the distal end of the laser probe and so as to be pointed angularly away from a longitudinal axis of the cannula (eg. Para. 43 and 48, fibers 410-411, 450-451, 510-511, 610-611, 650-651, 710-711, 750-752 optical transmissive thin layer on outer surface of channeled ramp element to limit distal end of the fibers from sliding beyond the location of the transmissive portion).
Regarding claim 12, Hanley discloses the laser probe is configured to be coupled to a laser source via an adapter interface (eg. Fig, 1A-B, optic coupler 12).
Regarding claim 13, Hanley discloses the cannula and ramp element are together translatable in a longitudinal direction, relative to the fibers, between a distally extended position, in which the distal ends of the fibers are completely within or substantially completely within the cannula, and a proximally retracted position, in which the distal ends of the fibers are guided by the grooves of the ramp element so as to extend outside of the cannula and so as to be pointed angularly away from a longitudinal axis of the cannula (eg. Para. 35-37, Fig. 2).
Regarding claim 14, Hanley discloses a sleeve extending within at least a portion of the cannula and translatable, within the cannula; wherein the plurality of fibers are longitudinally fixed, relative to the cannula and ramp element, so that distal ends of the fibers are at or near a distal end of the ramp element, and wherein the sleeve is translatable between a proximally retracted position, in which the distal ends of the fibers are oriented so as to point in a direction substantially parallel to a longitudinal axis of the cannula, and a distally extended position, in which the distal ends of the fibers are moved and constrained by the sleeve and the grooves or channels of the ramp element so as to be pointed angularly away from the longitudinal axis of the cannula (eg. Para. 35-37, Fig. 2 slideable, Fig. 3-8, one part longitudinal such as 239 and then bends angularly away at 234).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2009/0287197 A1) in view of Cleary (US 5746738).
Regarding claim 15, Hanley discloses the invention of claim 14, but does not disclose the distal ends of the fibers are arranged, when the sleeve is in the proximally retracted position, so that light beams 3Application No. 17/002,914 Attorney Docket No. PAT057631-US-CNTemitted from the distal ends of the fibers merge to form a single spot at working distances equal to or greater than the distance at which the beams converge.
Cleary teaches a multi-fiber laser system that angles the plurality of fibers in such a way that they would converge at a specific point to form a single spot (eg. Fig. 1 and 3, Col. 3, Ln. 64-Col. 4, Ln. 13, Col. 4, Ln. 21-31).
It would have been obvious to have modified the angle of the fibers in the sleeve of Hanley in such a way to allow convergence of the beams as taught by Cleary to expand the collective functions of beams that cannot be performed individually (eg. Cleary, Col. 3, Ln. 63-Col. 2, Ln. 10).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2009/0287197 A1) in view of Bahmanyar (US 6096028 A).
Regarding claim 16, Hanley discloses the invention of claim 1, but does not disclose a lens array element arranged in or at the distal end of the cannula and comprising an array of lensing elements disposed angularly around a first face of the lens array element, the first face facing towards distal ends of the fibers, within the cannula; wherein the lens array element is rotatable, relative to the plurality of fibers, from a first position, in which each of the lensing elements is arranged between the distal end of a corresponding one of the fibers and the distal end of the laser probe, to a second position, in which substantially planar regions of the first face of the lens array element are arranged between the distal ends of each of the fibers and the distal end of the laser probe.
Bahmanyar teaches a laser catheter device with a multiple lens (eg. Fig. 4 and 7) element in a lens cage that is mounted on a translating/rotating mechanism that rotates to put an optical element in the path of a light to switch modes (eg. Fig. 10 and 13, Col. 6, Ln. 64-Col. 7, Ln. 21 and Col. 7, Ln. 65- Col. 8, Ln. 7).
It would have been obvious to have combined the system of Hanley with the lens system as taught by Bahmanyar to allow switching between different spot modes by adjusting the alignments of the lens elements with the light emitting path to provide more control over the number of spots and patterns to illuminate and treat tissue (eg. Bahmanyar, Col. 1, Ln. 33-36).
Regarding claim 17, the combined invention of Hanley, Bahmanyar, and Ben Oren discloses the lens array element is affixed to the cannula and the cannula is rotatable, relative to the plurality of fibers, along with the lens array element (eg. Bahmanyar, Fig. 12-17).
Regarding claim 18, the combined invention of Hanley and Bahmanyar discloses the lensing elements comprise micro-lens elements disposed on the first face of the lens array element (eg. Fig. 4, microlens 35 Col. 4, Ln. 60-67).
Regarding claim 19, the combined invention of Hanley and Bahmanyar discloses the distal ends of the fibers and the lensing elements of the lens array element are arranged so that when the lens array element is in the second position, light beams emitted from the distal ends of the fibers merge to 4Application No. 17/002,914 Attorney Docket No. PAT057631-U S-CNTform a single spot at working distances equal to or greater than the distance at which the beams converge, and so that when the lens array element is in the first position, light beams emitted from the distal ends of the fibers form a corresponding plurality of spots at the working distance (eg. Fig. 11, Col. Ln. 7, Ln. 22-40).
Regarding claim 20, the combined invention of Hanley and Bahmanyar discloses a wedge array element arranged in or at the distal end of the cannula and comprising an array of micro-wedge elements disposed angularly around a first face of the lens array element, the first face facing towards distal ends of the fibers, within the cannula; wherein the wedge array element is rotatable, relative to the plurality of fibers, from a first position, in which each of the micro-wedge elements is arranged between the distal end of a corresponding one of the fibers and the distal end of the laser probe, to a second position, in which substantially planar regions of the first face of the lens array element are arranged between the distal ends of each of the fibers and the distal end of the laser probe (eg. Bahmanyar, Col. 6, Ln. 64-Col. 7, Ln. 21, one of ordinary skill could use different types of lenses to create a desired spot pattern).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792